Citation Nr: 9925367	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-02 014A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  He was a prisoner of war (POW) of the German 
government for several months in 1944 and 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which confirmed and continued a prior denial of 
service connection for PTSD.  The issue was considered on the 
merits.  The veteran's notice of disagreement was received in 
August 1996.  A statement of the case was mailed to the 
veteran in January 1998 which considered the laws and 
regulations with regard to the merits of the claim.  

In February 1998, a VA Form 9 was received.  This document 
was received within the period which would be considered 
timely for a substantive appeal, but was submitted by the 
veteran's daughter.  The veteran's daughter explained that 
the veteran had Alzheimer's disease and was unable to submit 
a VA Form 9 on his own behalf.  Nevertheless, the VA Form 9 
did not address the issue of service connection for PTSD.  38 
C.F.R. § 20.203 (1998) provides that a decision as to the 
adequacy of allegations of error of fact or law in a 
substantive appeal will be made by the Board.  When the Board 
raises the issue of adequacy of the substantive appeal, the 
appellant and representative, if any, will be given notice of 
the issue and a period of 60 days following the date on which 
such notice is mailed to present written argument or to 
request a hearing to present oral argument on this question.  
The date of mailing of the notice will be presumed to be the 
same as the date of the letter of notification.  In 
compliance with this regulation, the Board sent the required 
notification in July 1999 and informed the veteran's daughter 
that the veteran had 60 days to respond to that notice.  
Within the requisite time frame, the veteran's representative 
and his daughter responded and essentially indicated that the 
prior correspondence was intended as a substantive appeal and 
they referred to subsequent arguments made by the 
representative as the "substantive appeal."  The Board 
accepts the explanation in this correspondence and finds that 
the veteran through his representative perfected his appeal.  

The Board further, notes that although the veteran's claim 
for service connection for PTSD was denied in a June 1994 
rating decision to which the veteran did not perfect an 
appeal, and, therefore was a final decision, his current 
claim was properly not considered on a new and material 
basis.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held, in 
Suttman v. Brown, 5 Vet. App. 127 (1993), that the new and 
material evidence requirement does not apply to claims of 
service connection for the POW presumptive diseases listed in 
38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c).  Accordingly, 
the Board will consider the issue of entitlement to service 
connection for PTSD, which is a POW presumptive disease, 
without regard to finality of the June 1994 decision. 

The veteran's claims file has been transferred to the 
Philadelphia, Pennsylvania RO.  

The Board notes that the medical evidence, coupled with the 
daughter's statements attached to the VA Form 9, raises the 
question of a need for a fiduciary and the RO should enter a 
determination as to the veteran's competency.  See 38 C.F.R. 
§ 3.353(c) (1998).  The Board refers that matter to the RO 
for appropriate action.  In addition, in the representative's 
July 1999 informal hearing presentation, he asserts that the 
veteran has been diagnosed as having dementia of the 
Alzheimer's type, and that service connection is warranted 
therefor pursuant to the regulation pertaining to service 
connection for former POWs, 38 C.F.R. § 3.309(c).  That 
question is separate and distinct from the veteran's claim of 
entitlement to service connection for PTSD, because it 
requires separate elements of proof - including proof of the 
disorder in question.  See Routen v. West, 142 F.3d 1434, 
1441-42 (Fed. Cir. 1998), cert. den. 119 S.Ct. 404 (1998).  
In any case, the RO has not addressed service connection for 
dementia in the first instance.  This matter is referred to 
the RO for appropriate action. 




FINDING OF FACT

There is no current diagnosis of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the claims file reflects that the veteran served 
on active duty from January 1943 to November 1945.  He was a 
POW of the German government for several months in 1944 and 
1945.  Where disability compensation is claimed by a former 
POW, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether the disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e) (1998).  An 
amendment to 38 C.F.R. § 3.309(c) was published at 59 Fed. 
Reg. 35,464 (July 12, 1994).  Prior to the amendment, 38 
C.F.R. § 3.309(c) provided that, where a veteran was a former 
POW and was detained or interned for not less than 30 days, 
and any psychosis, anxiety disorder, or dysthymic disorder 
became manifest to a degree of 10 percent anytime after such 
service, such disease would be presumed to have been incurred 
in service, even though there was no evidence of such disease 
during the period of service.  This presumption would be 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  As amended, 
this regulation is substantively the same with regard to the 
aforementioned psychiatric disabilities.  38 C.F.R. § 
3.309(c) (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  In adjudicating a claim for PTSD, the 
applicable VA regulation states that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

In addition, the Board notes that during the course of the 
veteran's appeal, in the case of Cohen v. Brown, 10 Vet. App. 
128 (1997), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") issued 
directives to be followed in cases where the issue is service 
connection for PTSD.  The Board will briefly review these 
directives.  In sum, in the Cohen case, the Court confirmed 
that the evidence must show that the veteran has a clear 
diagnosis of PTSD, that the veteran was exposed to a 
stressor(s) during service (which may be combat or non-combat 
service), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  In the Cohen case, the Court provided distinctions 
between non-combat and combat service.  In cases of non-
combat service, the Court indicated that 38 U.S.C.A. 
§ 1154(b) is not applied.  If the veteran did not serve in 
combat and his stressor is therefore, not combat-related, the 
Court indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  In the Cohen case, the Court noted that under 
38 C.F.R. § 3.304(f), a current medical diagnosis of PTSD 
must be an "unequivocal" one.  The Court further explained 
that a PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  

However, the initial question to be addressed is whether or 
not the claim is well-grounded.  A well-grounded claim is one 
which is plausible.  If the veteran has not submitted a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the Court which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his PTSD was 
incurred due to service experiences, this assertion does not 
make the claim well-grounded if there is no competent medical 
evidence of record of a nexus between service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The post-service medical evidence includes VA outpatient 
records from 1984 to 1994.  However, the veteran was not 
treated for complaints, findings, or diagnosis of psychiatric 
disability during that time.  

In February 1994, the veteran was afforded a VA PTSD 
examination.  At that time, the veteran complained of 
difficulty sleeping, grief over the loss of his wife, and 
feeling sad.  The examiner noted that when asked about PTSD, 
the veteran did not seem to understand what the examiner was 
talking about.  The veteran said that he thought about the 
war, but that it did not bother him and that his war dreams 
quit years ago.  He said that sometimes he had the feeling 
"like" a flashback of the Germans being on top of him and 
ready to grab him, as when he was captured.  He said that he 
had experienced flashbacks perhaps twelve times over the 
years and that he rarely thought of the war.  The examiner's 
assessment was that the veteran had no psychiatric diagnosis.  

In March 1994, the veteran was afforded a VA POW examination, 
which reflects the veteran's complaints of stress in trying 
to pay his expenses and his history of having been a POW.  
The pertinent evaluation was that the veteran was a recently 
widowed male, living alone, and that the loss of his spouse 
and his aging had presented new stressors in his life.  The 
veteran was not diagnosed as having any psychiatric 
disability.  

In January 1995, the veteran was afforded a VA POW protocol 
examination.  At that time, the veteran indicated that he 
sometimes thought that he had some nerve trouble.  
Particularly, he complained of getting shaky and angry when 
something would not go right, as well as feelings of 
depression (especially subsequent to his wife's death).  The 
examiner noted the veteran's history as a POW and performed a 
mental status examination.  The diagnostic assessment was 
that the veteran did not have a psychiatric diagnosis.  

In addition, an evaluation by a social worker was conducted 
as part of the VA POW protocol examination.  The report 
reflects no complaints referable to PTSD.  The examiner noted 
the veteran's POW history.  The evaluation was that the 
veteran has no psychiatric history and had made a favorable 
adjustment in spite of his POW experiences.  There was some 
mild depression noted which at that point appeared to be 
related to the loss of the veteran's wife, as well as some 
feelings of loneliness.

In addition, as part of the POW protocol, the veteran was 
afforded physical examination.  At that time, the veteran 
complained of some memory loss.  The examiner noted that the 
veteran was fairly alert and oriented, but had problems with 
memory impairment.  A diagnosis of psychiatric disability was 
not rendered.  

In June 1996, the veteran was afforded another VA psychiatric 
examination.  At that time, the veteran's POW history was 
noted.  The examiner performed a mental status examination, 
but determined that no psychiatric disability was present.  

In addition, of record are VA outpatient records dated from 
March 1994 to January 1997, none of which reflects any 
complaint, treatment, or diagnosis referable to PTSD.  The 
evidence also includes a January 1997 statement of the 
veteran's POW experiences, prepared by the veteran. 

In regard to the veteran's claimed PTSD, the Board recognizes 
that the veteran is a POW.  However, there is no current 
diagnosis of PTSD contained in any of the medical records nor 
does the veteran assert that any medical professional has 
diagnosed him as having that disorder.  The Board notes that 
the veteran was provided with the required POW protocol 
examinations.  See 38 C.F.R. § 3.326(b) (1998) (monetary 
benefits to a former prisoner of war will not be denied 
unless the claimant has been offered a complete physical 
examination conducted at a VA hospital or outpatient clinic).  

In sum, there is no current competent medical evidence that 
the veteran presently suffers from PTSD.  Therefore, the 
Board finds that although the veteran currently asserts that 
he should be service-connected for PTSD, he has not submitted 
any competent medical evidence to support his allegation.  As 
noted, the Court has stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak.  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Grottveit citing Tirpak.  
In this case, there is no supporting evidence in the 
veteran's claim for service connection.

In summary, there is no current competent medical evidence of 
PTSD.  As such, all of the prongs of Caluza are not 
satisfied.  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Therefore, in light of the 
foregoing, the veteran's claim for service connection for 
PTSD must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.

The representative contends in his July 1999 appellate brief 
that 38 C.F.R. § 3.304(f) (a VA regulation regarding PTSD 
claims) was amended during the pendency of the veteran's 
claim, and thus VA must apply the version of the regulation 
most favorable to the veteran.  See 64 Fed. Reg. 32807 
(June 18, 1999); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the change mentioned by the representative was not a 
substantive change to the regulation, especially to the 
extent that the need for a diagnosis of PTSD is concerned, 
because both the version of the regulation in existence at 
the time the veteran filed his claim and the current version 
of the regulation require a diagnosis of PTSD.  Moreover, 
when promulgating the new regulation, the Secretary made 
clear that it merely codified the holdings of Cohen, which 
held that, in any case, a well-grounded claim of entitlement 
to service connection requires a clear diagnosis of PTSD.  

The representative also contends, in his July 1999 appellate 
brief, that the Board should determine whether the RO 
complied with M21-1, Part III,  1.03(a) and M21-1, Part VI, 
 2.10(f), prior to denying the service connection claim.  He 
further contends that, if the Board finds that the RO did not 
comply with these provisions, that the Board should remand 
the claim for "full development" of the claim.  These 
contentions are refuted by the recent case of Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999), motion for en 
banc consideration den., No. 96-1517 (U.S. Vet. App. July 28, 
1999) which held that the cited provisions of M21-1 do not 
require evidentiary development until the claimant submits a 
well-grounded claim.  See 38 U.S.C.A. § 5017(a).  In short, 
the requirement that VA fully develop a "claim" pursuant to 
M21-1, Part III,  1.03(a) is not identical to VA's duty to 
assist in the development of "facts pertinent to [that] 
claim" pursuant to 38 U.S.C.A. § 5107(a), because the latter 
duty arises only after a well-grounded claim has been 
submitted.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. den. sub nom. Epps v. West, 118 S.Ct. 2348 
(1998); Robinette; and compare 38 U.S.C.A. § 5107(a) (West 
1991) (duty to "assist" person who has submitted a well-
grounded claim) with 38 U.S.C.A. § 5103(a) (1991) (duty to 
"inform" any claimant of evidence needed to complete an 
application for benefits, regardless of well groundedness). 

The representative also contends, in his appellate brief, 
that the holding of Ledford v. West, 136 F.3d 776 (Fed. Cir. 
1998) is unreasonable and erroneous, because it "requires" 
appellants to foresee and argue preemptively all errors the 
Board might commit, and because the appellant has no prior 
notice of the points upon which the Board will rely when 
deciding an appeal.  However, Ledford does not stand for this 
proposition.  In Ledford, the United States Court of Appeals 
for the Federal Circuit held that the doctrine of exhaustion 
of administrative remedies requires an appellant to present 
issues at the administrative (RO and Board) level before the 
Court and the Federal Circuit will address those issues.  
136 F.3d at 779-82.  In any event, the Court bars the type of 
litigation by ambush which the representative eschews.  See, 
e.g., Marsh v. West, 11 Vet. App. 468, 471-72 (1998).  Here, 
the RO's July 1996 decision lacked any mention of well-
groundedness, although the January 1998 statement of the case 
cited 38 U.S.C.A. § 5107(a).  In any case, when an RO does 
not specifically address the question of well-groundedness, 
but instead, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
an analysis of well groundedness.  Cf. Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  That proposition applies even where 
the RO has failed to provide the claimant with the laws and 
regulations pertaining to well-grounded claims, and 
notwithstanding that the Board denies the claim due to the 
lack of a well-grounded claim after the RO adjudicates the 
claim on the merits.  Id.  That is because the requirement 
that a claim be well-grounded is merely a threshold matter, 
and its satisfaction does not, by itself, obtain anything for 
a claimant that he would not receive in a full merits 
adjudication.  Id.  The RO's June 1996 decision illustrates 
this principle, because the RO's determination, like the 
Board's, was premised on the lack of a PTSD diagnosis.  Thus, 
the representative's contention here is inapposite, and there 
is no prejudice to the veteran in the Board's adjudication of 
his claim in this manner.  Cf. Winters v. West, 12 Vet. 
App. 203 (1999) (discussing the futility of remanding of 
petition to reopen, due to Board's failure to apply proper 
new and material evidence standard, because claim was 
"clearly" not well-grounded due to lack of PTSD diagnosis).  

The representative asserts that the Meyer decision, supra, 
ignores the statutory provision that claimants have the 
initial burden of submitting a well-grounded claim "[e]xcept 
when otherwise provided by the Secretary [of VA]," 
38 U.S.C.A. § 5107(a), because the Secretary has provided 
such an exception via the promulgation of the aforementioned 
portions of M21-1.  The representative's argument lacks merit 
because the portions of M21-1 to which he refers do not 
create an exception to 38 U.S.C.A. § 5107, as previously 
discussed.  

Finally, the representative contends that the veteran is 
entitled to the benefit-of-the-doubt with respect to his 
claim, and that the application of 38 U.S.C.A. § 1154(b) 
(West 1991) will somehow benefit the veteran.  However, the 
benefit-of-the-doubt doctrine and Section 1154(b) only apply 
if VA adjudicators reach the merits of the claim.  As the 
veteran here has not presented a well-grounded claim, the 
Board does not reach the merits of his claim, and neither the 
benefit-of-the-doubt doctrine nor 38 U.S.C.A. § 1154(b) is 
applicable.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Arms v. West, 12 Vet. 
App. 188 (1999). 


ORDER

The appeal as to the issue of entitlement to service 
connection for PTSD is denied as not well-grounded.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 

